                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Miguel Raimundo Rodriguez                                       Docket No. 5:18-CR-213-1BO

                               Petition for Action on Supervised Release

COMES NOW Jared Britt, U.S. Probation Officer of the court, presenting a petition for modification of the
Judgment and Commitment Order of Miguel Raimundo Rodriguez, who, upon an earlier plea of guilty to
False Claim of Citizenship With Intent to Engage Unlawfully in Employment, in violation of 18 U.S .C. §
1015(e) and Aggravated Identity Theft, in violation of 18 U.S.C. § I 028A(a)(l), was sentenced by the
Honorable Terrence W. Boyle, United States District Judge, on January 3, 2019, to the custody of the
Bureau of Prisons for a term of 731 days. It was further ordered that upon release from imprisonment the
defendant be placed on supervised release for a period of 12 months. Miguel Raimundo Rodriguez was
released from custody on February 11 , 2020, at which time the term of supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On January 7, 2021 , the defendant submitted a urinalysis sample that tested positive for cocaine. When
confronted, he admitted to using cocaine on a previous date. He reports that this was an isolated incident.
Due to his illegal drug use, we are recommending that the conditions of supervision be modified to include
a drug aftercare condition. The defendant will be referred for a substance abuse assessment, any
recommended treatment, and placed in the surprise urinalysis program. No further court action is requested
at this time. Any future noncompliance will immediately be reported to the court, and additional action may
be requested at that time.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall participate as directed in a program approved by the probation office for the
      treatment of narcotic addiction, drug dependency, or alcohol dependency which will include
      urinalysis testing or other drug detection measures and may require residence or participation in a
      residential treatment facility .

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Maurice J. Foy                                    Isl Jared Britt
Maurice J. Foy                                       Jared Britt
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2549
                                                     Executed On: January 15, 2021



            Case 5:18-cr-00213-BO Document 43 Filed 01/19/21 Page 1 of 2
Miguel Raimundo Rodriguez
Docket No. 5:18-CR-213-lBO
Petition For Action
Page2


                                                         "'1
                                      ORDER OF THE COURT

Considered and ordered this    /r        day of
made a part of the records in the above case.
                                                  fu,.         , 2021, and ordered filed and


y~/$7
Terrence W. Boyle
                                   (,
United States District Judge




            Case 5:18-cr-00213-BO Document 43 Filed 01/19/21 Page 2 of 2
